SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1277/12
CA 11-01710
PRESENT: SMITH, J.P., FAHEY, CARNI, AND SCONIERS, JJ.


JUDY T. READER, PLAINTIFF-RESPONDENT,

                       V                                         ORDER

ROBERT W. READER, V AND MATTHEW D. READER, AS
ADMINISTRATORS OF THE ESTATE OF ROBERT W. READER,
ALSO KNOWN AS ROBERT W. READER, IV, DECEASED,
DEFENDANTS-APPELLANTS.


THE BROCKLEBANK FIRM, CANANDAIGUA (DEREK G. BROCKLEBANK OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

MERKEL AND MERKEL, ROCHESTER (DAVID A. MERKEL OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Ontario County
(Philip A. Litteer, R.), entered November 20, 2010 in a divorce
action. The appeal was held by this Court by order entered January
31, 2012, decision was reserved and the matter was remitted to Supreme
Court, Ontario County for further proceedings (91 AD3d 1332).

     Now, upon the stipulation signed by plaintiff on October 1, 2012,
and by defendants on October 10, 2012, and filed in the Ontario County
Clerk’s Office on October 18, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered: May 3, 2013                            Frances E. Cafarell
                                                Clerk of the Court